Citation Nr: 1214292	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-47 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for brain tumors.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for blindness in the left eye.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of the right leg.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran (Appellant or Claimant) served on active duty from July 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal, in part, from rating decisions in January 2010 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A January 2010 rating decision denied compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for brain tumors and blindness in the left eye.  A September 2010 rating decision by the RO denied service connection for loss of use of the right leg; however, because the Veteran has indicated that he actually was seeking compensation under 38 U.S.C.A. § 1151 for loss of use of the right leg, the Board has reclassified the issue as one of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for loss of use of the right leg.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In his November 2010 Substantive Appeal to the Board regarding the appeals for compensation under 38 U.S.C.A. § 1151 for brain tumors and blindness in the left eye, the Veteran requested a Board personal hearing to be held at the RO (Travel Board hearing).  On May 23, 2011, the Veteran submitted an additional Substantive Appeal to the Board regarding the issue of compensation under 38 U.S.C.A. § 1151 for loss of use of the right leg.  On the May 23, 2011 Substantive Appeal to the Board, the Veteran again requested a Travel Board hearing. 

In a letter dated June 24, 2011, the office of U.S. Representative Cory Gardner indicated that they were writing on the Veteran's behalf.  In the July 24, 2011 letter, Congressman Gardner's office stated that the Veteran no longer wished to have a Travel Board hearing and that the Veteran wanted the claim expedited due to the Veteran's terminal illness.  The Congressman's office is not the Veteran's official representative in this matter.  While a letter by a Veteran's Congressman is effective for some purposes, such as an informal claim for benefits (see 38 C.F.R. § 3.155), the Congressman's letter is not effective to withdraw a Travel Board or other hearing request.  See 38 C.F.R. § 20.704(e) (providing that a designated representative may withdraw a hearing request).  

In a Statement in Support of Claim dated July 1, 2011, the representative service organization, the Colorado Division of Veterans Affairs, in writing, expressly indicated that the Veteran "waives the travel board or any other hearings" and wanted the appeal to move forward.

Having received the June 24, 2011 Congressman's letter and the July 1, 2011 representative's Statement in Support of Claim, both indicating a desire to waive a Board hearing, VA developed the Veteran's claim as if the assertions in the letter desiring to waive the Board hearing were accurate.  For this reason, VA developed the claim as if the Veteran's request for a Travel Board hearing had been withdrawn.  

Notwithstanding the prior express waiver of Travel Board request by the Veteran's representative, in a February 2012 letter, the Veteran indicated that he was disappointed because he thought that he was supposed to appear before the Board along with counsel prior to the making of a decision.  This expression by the Veteran of a desire for a Travel Board hearing is consistent with his own previous request for a Travel Board hearing, but is inconsistent with the previous assertion received from his representative and Congressman and representative organization that he wanted to withdraw the Board hearing request.  As this letter is subsequent to the Congressman's letter and representative's July 2011 statement, and is a direct expression from the Veteran, unfiltered through other sources, in the context of the Veteran's previous written request for a Travel Board hearing, it is a strong indication of the Veteran's desire for a Travel Board hearing.  The Veteran's renewed expectation of a Board hearing also raises the question as to whether the July 1, 2011 representative's withdrawal request was with the Veteran's consent.  See 38 C.F.R. § 20.704(e) (2011) (request for a hearing may not be withdrawn by a veteran's representative without the consent of the veteran). 

Consistent with the Veteran's February 2012 expression of expectation of a Board hearing, in a subsequent February 2012 letter, but without recognizing or attempting to reconcile their own prior request (July 1, 2011) to waive a Travel Board hearing request on behalf of the Veteran, the Veteran's representative noted that the Veteran had twice requested a Travel Board hearing during the pendency of the appeal, and had done so on the substantive appeal form.  

Pursuant to 38 C.F.R. § 20.700 (2011), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by a veteran at any time before the date of the hearing.  A request for a hearing may not be withdrawn by a veteran's representative without the consent of the veteran.  See 38 C.F.R. § 20.704(e).  As the Veteran and his representative have recently expressed a desire for a Board hearing, and in light of the ambiguities in the previous expressions of withdrawal of Board hearing request, the Board will remand this case to afford the Veteran a Travel Board hearing. 

Because the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Travel Board hearing.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

At the earliest available opportunity, the RO should schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


